Citation Nr: 1222770	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-14 888	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased (compensable) rating for migraine headaches, evaluated as noncompensably disabling from September 1, 2007 to May 20, 2009, and as 30 percent disabling since May 21, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active service from January 1985 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision in which the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas granted service connection for migraine headaches (0%, from September 1, 2007).  During the appeal, and specifically in a June 2009 rating decision, the RO increased the disability rating for the Veteran's migraine headaches to 30 percent, effective from May 21, 2009.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals), received in April 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In a March 2011 statement, however, the Veteran withdrew his hearing request.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

As discussed below, the Board finds that the Veteran has withdrawn his appeal.  Following notification from the Veteran's local representative of this withdrawal in March 2011, however, the representative in Washington, D. C. submitted an informal hearing presentation (IHP), dated in May 2012, in which arguments were made in support of a higher rating for the Veteran's service-connected migraine headaches.  In the IHP, the representative did not mention or comment on the earlier withdrawal of the appeal by the Veteran and his local representative.  

The Board notes that, until an appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.204(b)(3) (2011).  If the Veteran's appeal has been transferred to the Board, a withdrawal is not effective until received by the Board.  A withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement (NOD) and, if having been filed at that time, the Substantive Appeal, as to all issues to which the withdrawal applies.  Withdrawal does not preclude a new NOD, and after an SOC has been issued, a new Substantive Appeal, as to any issue withdrawn provided such filing would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  
In this case, the May 2012 IHP from the representative in Washington, D. C. does not negate the withdrawal of the Veteran's appeal in March 2011.  As noted above, a withdrawal is effective when received.  Hence, the Veteran's withdrawal was effective the day it was received in March 2011.  Furthermore, because the IHP was filed at the Board (rather than the RO that had promulgated the rating action on appeal), the IHP cannot be considered a valid NOD.  38 C.F.R. § 20.300.  Even assuming that the IHP could liberally be construed as an NOD, the filing of a May 2012 NOD would not be timely with respect to either the December 2007 rating action or the June 2009 decision.  

Thus, the Board liberally construes the May 2012 IHP as a request for a higher evaluation for migraine headaches, currently evaluated as 30 percent disabling.  In addition, in the above noted March 2011 statement, the Veteran indicated that he had been diagnosed with sleep apnea and that he planned on filing a claim for service connection for this disability.  Accordingly, as the claims for a higher rating for migraine headaches and for service connection for sleep apnea have not been adjudicated by the AOJ, the Board does not have jurisdiction over these issues, and they are therefore referred to the AOJ for appropriate action.  


FINDING OF FACT

In written correspondence dated in March 2011, prior to the promulgation of a decision in this appeal, the Veteran's representative notified VA that the Veteran wished to withdraw his appeal for an increased rating claim for his service-connected migraine headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for the service-connected migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the above-noted March 2011 statement, the Veteran withdrew his request for a hearing before a VLJ at the RO and his appeal.  The subject line of the March 2011 statement was described as "Subject: Withdraw of Formal Appeal [of the Veteran] . . . . . ."  Further, on a cover letter for the March 2011 statement, the local representative informed the RO Appeals Team that the "Veteran wrote in to withdraw his current appeal.  Please assist him with withdrawing the current appeal."  A copy of the cover letter was sent to the Veteran.  Also, in a handwritten notation on the cover letter, RO personnel notes, "Confirmed w/DAV rep. Vet is withdrawing his appeal."  The notation was signed and dated on March 21, 2011.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for the service-connected migraine headaches, and the appeal is, therefore, dismissed.


ORDER

The appeal is dismissed.  



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


